In the
               Court of Appeals
       Second Appellate District of Texas
                at Fort Worth
            ___________________________
                 No. 02-19-00299-CV
            ___________________________

           THE STATE OF TEXAS, Appellant

                             V.

RG WILLIAMS FAMILY ENTERPRISES, LP, A TEXAS LIMITED
              PARTNERSHIP, Appellee


            On Appeal from the Probate Court
                  Denton County, Texas
             Trial Court No. PR-2016-00301


           Before Gabriel, Kerr, and Birdwell, JJ.
            Per Curiam Memorandum Opinion
                MEMORANDUM OPINION AND JUDGMENT

      On March 10, 2020, we notified appellant that its brief had not been filed as

the appellate rules require. See Tex. R. App. P. 38.6(a). We stated that we could

dismiss the appeal for want of prosecution unless, within ten days, appellant filed with

the court an appellant’s brief and an accompanying motion reasonably explaining the

brief’s untimely filing and why an extension was needed. See Tex. R. App. P. 10.5(b),

38.8(a)(1), 42.3(b). We have received no response.

      Because appellant has failed to file a brief even after we afforded an

opportunity to explain the initial failure, we dismiss the appeal for want of

prosecution. See Tex. R. App. P. 38.8(a)(1), 42.3(b), 43.2(f).

      Appellant must pay all costs of this appeal.

                                                       Per Curiam

Delivered: April 2, 2020




                                            2